 

LifePoint Hospitals, Inc.

Nonqualified Stock Option Agreement

 

Grant Number <<Option Number>>

 

            This Agreement is made and entered into by and between LifePoint
Hospitals, Inc. (the “Company”), and <<Participant>> (the “Participant”), in
connection with the grant of an Option under the LifePoint Hospitals, Inc. 1998
Long Term Incentive Plan (the “Plan”) that was made on <<Date of Grant>> (the
“Date of Grant”).  

 

            The Company established the Plan effective November 5, 1998 and
amended and restated the Plan effective June 30, 2005. The Participant is
eligible to receive this Option, and the Company desires to encourage the
Participant to own Common Stock for the purposes stated in Article 1 of the
Plan. The Option evidenced by this Agreement is intended to be a Nonqualified
Option that is subject to the terms and conditions of the Plan and this
Agreement. The Participant’s rights under the Option are conditioned on
acceptance of the terms contained herein.

 

1.Grant of Option. Subject to the terms and conditions set forth herein, the
Company has granted to Participant an Option to purchase from the
Company <<Shares>> shares of Common Stock at a price of <<Price>> per share.
This price is subject to adjustment as provided in Section 3.2 of the Plan. Any
unexercised portion of this Option will expire at the close of business on
<<Expiration Date>> or, if sooner, at the time described in Paragraph 6. Any
portion of this Option that expires hereunder is immediately cancelled and of no
further force or effect. Except as otherwise provided in Paragraph 6 or in the
Plan, this Option is exercisable at any time prior to the date it expires with
respect to the number of shares of Common Stock that have become exercisable
under the following schedule: this Option will become exercisable with respect
to one-third of the shares covered hereunder on the first anniversary of the
Date of Grant, with respect to two-thirds of the shares on the second
anniversary of the Date of Grant, and will be fully exercisable on the third
anniversary of the Date of Grant.

 

2.         Method of Exercise.  The Participant may exercise this Option in
whole or in part, from time to time, with respect to the number of whole shares
of Common Stock that can be purchased at such time pursuant to Paragraph 1 in
accordance with the procedures for exercise that have been established by the
Committee. The exercise of this Option is subject to the Participant’s execution
of a written stockholders agreement that generally applies to some or all of the
stockholders of the Company, payment of the exercise price stated in Paragraph 1
in accordance with the terms of the Plan, and arrangement for any required tax
withholdings in a method that is acceptable to the Company or the Committee.  In
the event the Participant’s employment with the Company is terminated by reason
of death or Disability as described in Paragraph 6(b), the Participant’s Option
shall be automatically exercised through payment by “cashless exercise,” as
described herein, on the last day of the Exercise Period (as described in
Paragraph 6(b)), if such Option has not been exercised prior to such date.  For
purposes of this Paragraph 2, payment by “cashless exercise” means a payment of
the exercise price pursuant to the Company withholding a portion of the number
of shares subject to the Option having an aggregate fair market value as of the
date of exercise equal to the aggregate purchase price of such Option.  The
remaining shares, if any, will be distributed to the Participant or, as
applicable, his beneficiaries.





 

--------------------------------------------------------------------------------

 

 

 

3.         Restriction on Transfer of Option. The Option may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Participant, except by (i) will or by the laws of descent and distribution or
(ii) to a “family member” (as defined below), provided that such transfer is
made for estate planning, tax planning, donative purposes or pursuant to a
domestic relations order, and no consideration (other than nominal
consideration) is received by the Participant. In the event a Participant
becomes legally incapacitated, the Option shall be exercisable by his legal
guardian, committee or legal representative. If the Participant dies, the Option
shall thereafter be exercisable by the Participant’s executors or
administrators. The Option shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option, shall be null
and void and without effect.

 

(a)                  For purposes hereof, a “family member” shall mean any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than 50% of the voting interests.

 

(b)                  No transfer of an Option by the Participant by will or by
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Board may deem
necessary to establish the validity of the transfer. During the lifetime of a
Participant, except as provided above, the Option shall be exercisable only by
the Participant, except that, in the case of a Participant who is legally
incapacitated, the Option shall be exercisable by the Participant’s guardian or
legal representative. In the event of any transfer of an Option to a family
member in accordance with the provisions of this Paragraph 3, such family member
shall thereafter have all rights that would otherwise be held by such
Participant (or by such Participant’s guardian, legal representative or
beneficiary), except as otherwise provided herein.

 

4.            Status of Participant.  

 

                        (a)            The Participant shall not have any
privileges of a stockholder of the Company with respect to any Common Stock
subject to (but not yet acquired upon valid exercise of) the Option, nor shall
the Company have any obligation to issue any dividends or otherwise afford, with
respect to such Common Stock, any rights to which holders of Common Stock are
entitled, until the date of the issuance to the Participant of a stock
certificate evidencing such shares.

 

            (b)      Nothing in this Agreement or the Option shall confer upon
the Participant any right to continue as an employee of the Company or to
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

 





 

--------------------------------------------------------------------------------

 

 

5.         Adjustments. If at any time while the Option is outstanding, there
shall occur any recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other distribution with respect to the shares of Common
Stock, or other change in the Company’s capital or debt structure affecting the
Common Stock, including merger, consolidation, conveyance of any or all assets,
dissolution, liquidation, windup or other reorganization, the number and kind of
Common Stock and/or the exercise price of such Option shall be adjusted in
accordance with the provisions of the Plan.

 

6.         Termination of Service.  

 

(a)      Except as provided in subsection (b) below, if Participant’s employment
with the Company or Subsidiary is terminated for any reason prior to the
occurrence of any otherwise applicable vesting date provided in Paragraph 1, the
Participant shall forfeit his interest in the Option to the extent that it has
not yet become vested and exercisable, but shall have the right to exercise the
vested portion of the Option until the expiration of the Option term or, if
sooner, through the appropriate period specified below:

 

(i)         If Participant’s employment is terminated for any reason other than
Cause (as defined below), death, Disability (as defined below), normal
retirement (as defined below), or early retirement (as defined below), the
Participant shall retain the right to exercise the Option, to the extent
exercisable on the date of such termination, for three months after the
effective date of such termination, and thereupon the Option shall expire.

 

(ii)         If Participant’s employment is terminated due to death or
Disability (as defined below), the Option shall immediately, as of the date of
termination, become fully (100%) vested and exercisable.  The Participant shall
retain the right to exercise the Option for one year after the effective date of
such termination of service (the “Exercise Period”), and the Option shall be
automatically exercised in a cashless method as described in Paragraph 2 on the
last day of the Exercise Period if it has not been exercised prior to such date
by the Participant or, as applicable, his beneficiaries.  For purposes hereof,
“Disability” shall mean the inability of the Participant, after reasonable
accommodation, to perform Participant’s required duties for a period equal to or
in excess of the waiting period under the Company’s long-term disability
insurance policy, as determined in good faith by the Board.

 

(iii)         In the event the Participant’s employment shall terminate by
normal retirement (i.e., termination after the Participant has attained age 65,
or has attained age 55 with 10 years of service), the Option may be exercised
within 36 months after the Participant’s retirement, to the extent exercisable
on the date of the Participant’s retirement, and thereupon the Option shall
expire; provided, however, that if the Participant is also eligible for early
retirement pursuant to subsection (b) below and the Participant agrees to be
bound by the noncompete provision in subsection (b) below, this subsection
(a)(iii) shall not apply and the terms of subsection (b) will apply instead.





 

--------------------------------------------------------------------------------

 

 

 

(iv)    If Participant’s service as an employee is terminated by the Company for
Cause (as defined below), any portion of this Option that is vested as of such
termination date shall remain exercisable for 30 calendar days following such
termination. For purposes hereof, “Cause” shall mean: (A) the conviction of the
Participant of a felony under the laws of the United States or any state
thereof, whether or not appeal is taken, as determined by the Board of Directors
in good faith; (B) the conviction of the Participant for a violation of criminal
law involving the Company and its business that materially damages the Company
as determined by the Board in good faith; (C) the willful misconduct of the
Participant, or the willful or continued failure by the Participant (except in
the case of a Disability) to substantially perform his duties hereunder, in
either case which has a material adverse effect on the Company as determined by
the Board in good faith; (D) the willful fraud or material dishonesty of the
Participant in connection with the performance of the Participant’s duties to
the Company and involving the finances of the Company as determined by the Board
in good faith; (E) the Participant’s repeated use of alcohol in a manner which
in the opinion of the Board materially impairs the ability of the Participant to
effectively perform the Participant’s duties and obligations owed to the
Company, or the illegal use, possession, or sale of, or impaired performance due
to the illegal use of, controlled substances; or (F) a violation of the
Company’s policies on sexual or other illegal harassment of a Company employee
by the Participant as determined by the Board in good faith; provided,  however,
in no event shall the Participant’s employment be considered to have been
terminated for “Cause” unless and until the Participant receives written notice
from the Company stating the acts or omissions constituting Cause and the
Participant has the opportunity to cure to the Company’s satisfaction any such
acts or omissions (in the case of (C), (D) or (E) above) within 30 days of the
Participant’s receipt of such notice.

 

(b)         Notwithstanding any other provision of this Agreement, if the
Participant terminates employment with the Company on or after his early
retirement date, which is the date he attains age 62 and has completed at least
five (5) years of continuous employment with the Company, this Award will
continue to vest pursuant to the schedule set forth in Paragraph 1 above and the
Participant shall have the right to exercise the vested portion of the Option
until the expiration of the original Option term; provided, however, that,
during the period (the “Restricted Period”) beginning on the date the
Participant terminates employment after his early retirement date (the
“Retirement Date”) and continuing until the date the Option is fully vested
pursuant to the schedule set forth in Paragraph 1 above, the Participant agrees
that he will not, in any capacity (including, but not limited to, as an owner,
member, partner, shareholder, consultant, advisor, financier, agent, employee,
officer, director, manager or otherwise), whether directly or indirectly, engage
in a Competitive Activity (as such term is hereinafter defined).  If the
Participant fails to comply with this provision, the Participant will forfeit
any unvested Options as of the date the Participant violates this provision.  As
used in this Agreement, the term “Competitive Activity” shall mean and refer to:
any person or entity (including their successors (including any successor(s)
that results from any business combination, sale or merger), assigns and
transferees, whether by operation of law or otherwise) that,



 

--------------------------------------------------------------------------------

 

 

whether on the Retirement Date or at any time within the Restricted Period,
derives more than fifty percent of its revenues from one or more non-urban acute
care hospitals (and associated outpatient healthcare facilities) (together, a
“Non-Urban Hospital”).  Nothing in this subsection (b) shall prohibit the
Participant’s ownership of stock in any publicly held company (other than the
Company) listed on a national securities exchange or whose shares of stock are
regularly traded in the over the counter market as long as such holding at no
time exceeds two percent (2%) of the total outstanding stock of such company. 

 

7.         Investment Representation. Upon the exercise of the Option at a time
when there is not in effect a registration statement under the Securities Act of
1933 relating to the Common Stock, the Participant hereby represents and
warrants, and by virtue of such exercise shall be deemed to represent and
warrant, to the Company that the Common Stock shall be acquired for investment
and not with a view to the distribution thereof, and not with any present
intention of distributing the same, and the Participant shall provide the
Company with such further representations and warranties as the Company may
require in order to ensure compliance with applicable federal and state
securities, blue sky and other laws. No Common Stock shall be purchased upon the
exercise of the Option unless and until the Company and/or the Participant shall
have complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee has received
evidence satisfactory to it that the Participant may acquire such shares
pursuant to an exemption from registration under the applicable securities laws.
Any determination in this connection by the Committee shall be final, binding,
and conclusive. The Company reserves the right to legend any certificate for
shares of Common Stock, conditioning sales of such shares upon compliance with
applicable federal and state securities laws and regulations.

8.         Change in Control. Upon the occurrence of a Change in Control, as
defined in Section 12.2 of the Plan, the Participant’s rights under this Option
shall be limited by the provisions of this Paragraph 8, notwithstanding any
contrary provisions contained in Section 13.1 of the Plan:

 

(a)                  Notwithstanding the provisions of the Plan regarding the
acceleration of the right to exercise this Option upon a Change in Control, a
portion of the acceleration of vesting described in the Plan shall not occur
with respect to this Option to the extent such acceleration of vesting would
cause the Participant or holder thereof to realize less income, net of taxes,
after deducting the amount of excise taxes that would be imposed pursuant to
section 4999 of the Code, than if accelerated vesting of that portion of the
Option did not occur. This limitation shall not apply to the extent that the
stockholders of the Company or the acquirer approve the acceleration of vesting
hereunder in a manner that satisfies section 280G(b)(5)(B) of the Code, or to
the extent that the Participant is a party to an agreement in which the
Participant is fully indemnified or otherwise held harmless for the taxes that
result from section 4999 of the Code.

 

            (b)      Except as modified by this Paragraph 8, the provisions of
Article 12 of the Plan shall otherwise apply to this Option upon the occurrence
of a Change in Control.

 





 

--------------------------------------------------------------------------------

 

 

9.         Committee Authority. Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.

 

10.        Plan Controls. Except as expressly provided herein, the terms of this
Agreement are governed by the terms of the Plan as it exists on the date of this
Agreement and as the Plan is amended from time to time. A copy of the Plan, and
any amendments thereto, has been delivered or made available to the Participant
and shall be deemed to be a part of this Agreement as if fully set forth herein.
In the event of any conflict between the provisions of the Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. For purposes of this Agreement, the defined terms in the Plan
shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.

 

11.        Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the Company’s office at 103 Powell Court, Suite 200,
 Brentwood,  Tennessee 37027, or at such other address as the Company may
designate by notice to the Participant. Any notice hereunder by the Company
shall be given to the Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Participant may have
on file with the Company.

 

12.        Information Confidential. As partial consideration for granting of
this Option, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

13.        Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

            In Witness Whereof, the Company has adopted this instrument as the
Agreement to govern the terms of the Option described herein. The Participant
acknowledges and consents to the terms of this Agreement by accepting the grant
of this Option and/or by signifying acceptance electronically through the
administrative system adopted by the Company.

 

 LifePoint Hospitals, Inc.

 

 

 
                                                                                                                                                                                                                                                                                                                                

Executive Vice President, Chief Administrative Officer



 

--------------------------------------------------------------------------------